Citation Nr: 0907335	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-40 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for bipolar disorder.  

3. Entitlement to service connection for a knot on the right 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for PTSD, bipolar disorder, and a knot on the right knee.

The Veteran indicated in his December 2005 VA Form 9 that he 
did not want to have a Board hearing.  However, in an Appeal 
Hearing Options form submitted contemporaneously with the VA 
Form 9, he requested a hearing before Board in Washington, 
DC.  The Board sent him a letter dated in January 2009 
requesting clarification as to whether he wished to appear at 
a Board hearing.  The Veteran was advised that if he did not 
respond within 30 days of the date of this letter that the 
Board would assume that he does not want a hearing and 
proceed accordingly.  The 30-day period has since lapsed and 
the Board has not received a response from the Veteran.  As 
such, the Board may proceed with appellate review.  


FINDINGS OF FACT

1. The Veteran does not currently have a diagnosis of PTSD.

2. The preponderance of the evidence does not establish that 
the Veteran's bipolar disorder had its onset in service or is 
otherwise related to his active military service.  

3. The preponderance of the evidence does not establish that 
a knot of the right knee had its onset in service or is 
otherwise related to the Veteran's active military service.  




CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125 (2008).

2. The Veteran's bipolar disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3. A knot of the right knee was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in February 2004, July 2004, 
January 2006, and March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  

Subsequent to the issuance of the January 2006 and March 2006 
letters, the Veteran's claims were readjudicated in a June 
2006 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With respect to the issue of service connection for PTSD, the 
Board concludes an examination is not needed because the only 
evidence indicating the Veteran currently has PTSD is his own 
lay statements.  Similarly, the only evidence pertaining to a 
disability of the right knee (knot) is the veteran's lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Veteran has received 
ongoing psychiatric treatment from the VA Medical Center and 
none of the treatment records on file bear a diagnosis of 
PTSD.  There is also no competent diagnosis of a right knee 
disability (knot).  As there is no medical evidence of a 
current disability of PTSD or knot of the right knee, the 
Board concludes that an examination is not necessary to the 
resolution of these claims.  

Concerning the issues of service connection for bipolar 
disorder, the Board also concludes an examination is not 
needed because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  As discussed below, 
there is no evidence of a diagnosis of bipolar disorder until 
several decades post-service and no evidence linking the 
Veteran's bipolar disorder to his active service.  The Court 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's bipolar disorder claim since it 
could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran is seeking service connection for PTSD, bipolar 
disorder and a right knee knot as a result of active service.  
As will be explained below, the Board finds that the criteria 
for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychosis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

a. PTSD

The Veteran contends he has PTSD as a result of alleged in-
service stressors.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

In a statement dated in August 2004, the Veteran states that 
he has had nightmares since he got back from Vietnam.  The 
Board, however, finds that the Veteran has failed to submit 
any competent medical evidence demonstrating a current 
diagnosis of PTSD.  In the course of developing the present 
claim, the RO obtained VA treatment records dated from as 
early as 1985 to 2006, and private hospital records from 
Hendricks Regional Health dated in June 2001.  A review of 
these records reveals a variety of psychiatric diagnoses, 
including major depression, bipolar disorder, adjustment 
disorder, and intermittent explosive disorder, as well as 
other diagnoses of antisocial personality disorder and 
alcohol abuse.  Although it is noted in the VA treatment 
records that the Veteran is seeking service connection for 
PTSD, there is no indication that the Veteran has been 
treated for or diagnosed with PTSD.  In fact, the Veteran has 
clearly indicated that he is not interested in receiving 
treatment services for PTSD.  See VA Medical Center records, 
June 2005.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., that he has nightmares.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the nature of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, while the Veteran is competent to report what he 
experiences, he does not have medical expertise and cannot 
provide a competent opinion regarding diagnosis and 
causation.  In this regard, the Veteran is not competent to 
state that he in fact suffers from PTSD.  Although the 
Veteran reports that he has nightmares, the evidence of 
record does not show that he has a valid medical diagnosis of 
PTSD under DSM-IV.  Without such a diagnosis, the Veteran's 
claim fails to meet the requirements for service connection.  
See 38 C.F.R. § 3.304(f). 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that the Veteran does not have a 
current diagnosis of PTSD, the Board need not undertake an 
analysis as to whether his stressors have been verified.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b. Bipolar disorder

The Veteran contends he has bipolar disorder as a result of 
active service.  For the following reasons, the Board 
concludes that service connection is not warranted.

As noted above, the medical evidence of record establishes 
that the Veteran has been diagnosed with bipolar disorder.  
Accordingly, the Board finds that the first element of 
service connection, medical evidence of a current disability, 
is satisfied.  

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
Veteran's service treatment records and finds them to be 
negative for any complaints, treatment, or a diagnosis of 
bipolar disorder or other psychiatric condition during 
service, and clinical evaluation upon separation from service 
in June 1970 was normal.  Furthermore, the record contains no 
evidence of psychosis within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In fact, a January 1985 court-ordered VA psychiatric 
examination found no evidence of a psychiatric disorder at 
the time.  As such, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's bipolar 
had its onset in service or within one year of his service 
discharge.  

None of the other medical evidence of record links the 
Veteran's bipolar disorder to active service.  There is no 
evidence of bipolar disorder for many years following service 
separation.  The earliest documented record of any 
psychiatric treatment is several decades after discharge.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent 
medical evidence linking the Veteran's current bipolar 
disorder to his active service.  Again, the Veteran's 
assertions that such a relationship carries no probative 
weight.  Espiritu v. Derwinski.  Taking into account all of 
the relevant evidence of record, the Board finds that there 
is no medical evidence indicating a relationship between 
bipolar disorder and active service.  

Given that there is no evidence of a disease or injury in 
service and given the amount of time that has passed between 
service and the first treatment of record for a psychiatric 
disorder, the Board concludes that service connection for 
bipolar disorder is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Right knee knot

The Veteran contends he has a knot on the right knee as a 
result of active service.  For the reasons set forth below, 
the Board concludes that service connection is not warranted.

After a thorough review of the claims folder, the Board finds 
that the medical evidence of record fails to demonstrate the 
existence of a current disability of the right knee.  None of 
the medical records show complaints, treatment or a diagnosis 
for a knot on the right knee or any other right knee 
condition.  As previously noted, a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer, 
3 Vet. App. at 225; Rabideau, 3 Vet. App. at 144.  Although 
the VA treatment records reflect some complaints or treatment 
for the right ankle and the left shoulder, there is no 
mention of the right knee.  Therefore, the Board concludes 
that the preponderance of the medical evidence establishes 
that the Veteran does not currently have a right knee 
disability, to include a knot on the right knee.  

The Board further notes that there is no evidence that the 
Veteran incurred a disease or injury in service.  His service 
treatment records are negative for any complaints, treatment 
or a diagnosis relating to the right knee, and no 
musculoskeletal abnormalities were noted in his June 1970 
separation examination report.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran incurred a disease or injury in 
service.  

Without medical evidence of a current disability of the right 
knee and credible evidence of an inservice disease or injury, 
the Veteran's claim fails to meet the requirements for 
service connection.  See Hickson, supra.  Accordingly, 
service connection for a right knee disability is not 
warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a knot on the right knee.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bipolar disorder is 
denied.  

Entitlement to service connection for a knot on the right 
knee is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


